Citation Nr: 1219369	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-33 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a back injury.

2.  Entitlement to a compensable rating for scars of the right lower extremity, residuals of a chemical burn.

3.  Entitlement to a compensable rating for scars of the left lower extremity, residuals of a chemical burn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Wife

ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1954 to December 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a compensable rating for scars of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1972 rating decision, the RO denied the appellant's claim of entitlement to service connection for residuals of a back injury; no appeal was taken from that determination.  

2.  In a December 1977 rating decision, the RO denied the appellant's claim to reopen the claim of entitlement to service connection for residuals of a back injury; no appeal was taken from that determination.  

3.  In an April 2004 rating decision, the RO denied the appellant's claim to reopen the claim of entitlement to service connection for residuals of a back injury; a timely appeal was not taken from that determination.  
 
4.  Evidence submitted subsequent to the April 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  Degenerative changes of the lumbar spine are shown by the clinical evidence of record to be related to the appellant's active military service.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied a claim to reopen the claim of service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Degenerative changes of the lumbar spine were incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As to the petition to reopen the previously disallowed claim for service connection for residuals of a back injury, his petition has been granted, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist under the VCAA, on that petition to reopen, is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   


IV.  Analysis - New and Material Evidence

In an April 1972 rating decision, the RO denied entitlement to service connection for residuals of a back injury.  The RO noted that a back X-ray in service was normal and residuals of a back injury were not found at the last examination in February 1972.  The appellant did not appeal the April 1972 rating decision and it became final.  38 U.S.C.A. § 7105.   

The appellant filed a claim to reopen the service connection claim in November 1977.  In December 1977, the RO issued a confirmed rating decision which denied the appellant's claim to reopen.  The appellant was notified of the rating decision in January 1978.  He did not appeal the claim and it became final.  38 U.S.C.A. § 7105.   

The appellant filed a claim to reopen his claim for service connection for residuals of a back injury in September 2003.  In an April 2004 rating decision, the RO denied the appellant's claim.  Notice of the April 2004 rating decision was sent to the appellant on April 12, 2004.  On April 20, 2005, VA received a statement from the appellant enclosed with a Congressional letter.  In the letter, the appellant expressed disagreement with the denial of his claim and indicated an intent to file a notice of disagreement.  However, as the letter was received by VA more than one year after the appellant received notice of the April 2004 rating decision, it was not timely, and the April 2004 rating decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial, in April 2004,  included the appellant's service treatment records, copies of letters he wrote during service, a February 1972 VA examination report, a November 1977 VA examination report indicating the appellant had lumbosacral strain, VA treatment records, and statements from the appellant.  

The evidence added to the record subsequent to the last final denial includes private treatment records, a December 2008 private opinion indicating that the appellant had chronic back pain, statements and hearing testimony from the appellant, and a March 2012 opinion from a VA physician.

In the March 2012 opinion, a VA physician stated that the appellant was being treated for chronic low back pain originating from a back injury he sustained while in the Navy.  The VA physician stated that the appellant reported that he was aboard a ship and moving some ammunition from one place to another when he felt a "pop" in his lower back.  X-rays at that time were taken (10/21/1955) that at the time did not reveal any significant changes.  The VA physician noted that MRI machines had not been invented at that time so a more definitive study could not be done.  The appellant's pain continued after he was honorably discharged.  The VA physician stated that through the years, the appellant had continued to suffer with low back pain and now with the availability of MRI capability there was definitive evidence of chronic degenerative changes.  The VA physician cited a January 2012 MRI report which indicated that there was mild to moderate bilateral L5-S1 and mild bilateral L3-L4 foramina stenosis.  The VA opinion stated that after discharge the appellant was a barber and a school bus driver and noted that neither occupation is associated with causing the degenerative changes described above.  The VA physical stated that it was his opinion that the appellant's injury in the Navy was the likely cause of these degenerative changes, which have become manifest over the many years since his injury.

As the March 2012 opinion was not part of the claims file at the time of the last final rating decision in April 2004, it is new.  At the time of the last final denial of the appellant's claim to reopen a claim for entitlement to service connection for residuals of a back injury, there was no evidence that the appellant had a back disability that was related to service.  The March 2012 opinion from the VA physician indicates that the appellant has a current back disability that is related to service.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  The Board finds that the new evidence indicating that the appellant has a back disability that is related to service raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  As new and material evidence has been received, the claim for service connection for residuals of a back injury is reopened.  

V. - Analysis - Reopened Claim

Having reopened the claim of entitlement to service connection for residuals of a back injury, the reopened claim must be considered on a de novo basis.  The Board notes that the RO has not adjudicated the reopened claim de novo.  As the benefit sought is granted in full below, the Veteran is not prejudiced by the Board's consideration of the reopened claim at this time.

The appellant contends that he is entitled to service connection for residuals of a back injury.  For the reasons that follow, the Board concludes that service connection is warranted.

The appellant contends that he injured his back in service while loading ammunition.  (See April 2012 Board Hearing Transcript (Tr.) at p. 4)  The appellant's July 1954 enlistment examination report reflects that his spine was noted as normal.  In a July 1954 report of medical history, the appellant denied arthritis or rheumatism.  An October 1955 service treatment record reflects that the appellant reported pain in his back and an X-ray was requested.  An October 1955 X-ray report indicates it was negative for bone injury.  A December 1957 discharge examination report indicates the appellant's spine was normal.  No back problems were noted.  

A September 1955 letter, which the appellant wrote to his wife, reflects that he reported lifting heavy boxes of ammunition.  A November 1957 letter to his wife reflects that the appellant indicated that his back hurt after lifting a heavy box and it had been bothering him ever since.  

The appellant filed a claim for entitlement to service connection for residuals of a back injury in March 1972.  A February 1972 VA medical examination report reflects that the appellant reported that he injured his back while in the service, and that he had experienced pain off and on since.  He reported that he could usually "work it out" by himself, but lately the pain was getting worse.  An X-ray and physical examination were considered normal.  

The appellant's VA treatment records reflect that he reported back pain.  (See November 2003, August 2004, December 2005 VA treatment records)  A December 2008 letter from a VA physician reflects that the appellant had severe chronic back pain that he had complained about for years.  The appellant took daily pain medication to make his pain level tolerable enough to go about his routine activities of daily living.  She noted that the appellant slept in a recliner and wore a back brace.  An August 2008 private treatment record reflects that the appellant had decreased range of motion noted in back extension and pain with range of motion in back extension.  Another August 2008 private treatment record reflects that the appellant reported chronic, but intermittent, low back pain with acute exacerbation.  He stated the current episode of pain started 53 years ago when he lifted ammunition crates in the military.   

In the March 2012 opinion, a VA physician stated that the appellant was being treated for chronic low back pain originating from a back injury he sustained while in the Navy.  The VA physician stated that the appellant reported that he was aboard a ship and moving some ammunition from one place to another when he felt a "pop" in his lower back.  X-rays at that time were taken (10/21/1955) that at the time did not reveal any significant changes.  The VA physician noted that MRI machines had not been invented at that time so a more definitive study could not be done.  The appellant's pain continued after he was honorably discharged.  The VA physician stated that through the years, the appellant had continued to suffer with low back pain and now with the availability of MRI capability there was definitive evidence of chronic degenerative changes.  The VA physician cited a January 2012 MRI report which indicated that there was a diffuse degenerative L5-S1 disc bulge, with milder disc bulges at the rest of the lumbar discs.  There was mild to moderate bilateral was mild to moderate bilateral L5-S1 and mild bilateral L3-L4 foramina stenosis.  There was mild to moderate bilateral L5-S1 and mild bilateral l3-L4 foraminal stenosis.  The VA opinion stated that after discharge the appellant was a barber and a school bus driver and noted that neither occupation is associated with causing the degenerative changes described above.  The VA physician stated that it was his opinion that the appellant's injury in the Navy was the likely cause of these degenerative changes, which have become manifest over the many years since his injury.

The March 2012 opinion reflects that the VA physician reviewed the appellant's relevant service treatment records, including the October 1955 clinical notation of the Veteran's complaint of back pain.  Additionally, VA physician's statements regarding the appellant's medical history are consistent with the evidence of record.  The VA examiner provided a rationale for his opinion that the appellant's injury in the Navy was the likely cause of the degenerative changes.  He noted that the appellant's occupations as a barber and school bus driver were not associated with causing the degenerative changes described above.  He also noted that MRI machines had not been invented at the time of the October 1955 X-ray so a more definitive study could not be done.  As the VA physician reviewed the appellant's relevant service treatment records, considered the appellant's medical history, and provided a rationale for his opinion, the Board finds the March 2012 opinion to be probative.  

The appellant has contended that he has had symptoms of back pain since service.  The March 2012 VA physician considered the appellant's complaints in his opinion.  The appellant is competent to report symptoms capable of lay observation such as back pain.  The Board finds the appellant's statements to be credible as they are not contradicted by the evidence of record.  The evidence indicates that the appellant consistently reported back pain.  The appellant's letters from service and his service treatment records also indicate that he had back pain in service, although the October 1955 X-ray was negative.

Based on a review of the evidence of record, the Board finds that the evidence supports a grant of service connection for degenerative changes of the lumbar spine.  The March 2012 letter from the VA physician indicates that the appellant had degenerative changes of the lumbar spine.  Thus, the appellant has a current low back disability.  The appellant's service treatment records reflect that the appellant did not have any back problems upon entry into service.  In October 1955, he reported back pain.  The October 1955 X-ray was negative.  The November 1957 letter to his wife reflects that the appellant indicated that he hurt his back after lifting a heavy box and it had been bothering him ever since.  The Board finds the November 1957 letter to be probative as it is contemporaneous to the appellant's service.  Although no spine disabilities were noted in the appellant's discharge examination report, the appellant did not complete a report of medical history.  The appellant consistently complained of back pain, initially filing a claim for entitlement to service connection for residuals of a back injury in 1972, 15 years after discharge from service.  The February 1972 VA examination report indicated that an X-ray showed the appellant's spine was normal.  In the March 2012 opinion, the VA physician opined that the appellant's injury in the Navy was the likely cause of these degenerative changes which have become manifest over the many years since his injury.  The VA physician specifically noted that as MRI machines had not been invented in October 1955, a more definitive study could not be done.  As discussed above, the Board finds the March 2012 opinion to be probative.  The March 2012 opinion indicates there is a nexus between the appellant's current low back disability and service.  There are no other opinions of record.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the evidence of record supports a finding that the appellant's degenerative changes of the lumbar spine are related to active service.  In the absence of any evidence to the contrary and with resolution of doubt in favor of the appellant, the Board concludes that service connection is warranted for degenerative changes of the lumbar spine.   


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury, the claim is reopened.

	(CONTINUED ON NEXT PAGE)

Entitlement to service connection for degenerative changes of the lumbar spine is granted.


REMAND

In regard to the appellant's claims for compensable ratings for scars of the right and left lower extremities, the Board finds that additional development is necessary.  At the December 2011 Board hearing, the appellant stated that he discusses his scars and receives cream for them every six months at the VA clinic in Baton Rouge, Louisiana.  (December 2011 Board hearing transcript (Tr.) at p. 24)  At the hearing, his wife reported that the appellant had to go to The Our Lady of the Lamp Hospital in Baton Rouge due to bleeding in his legs one year ago.  (Tr .at p. 28)  The appellant's wife appears to have referred to the Our Lady of the Lake Hospital in Baton Rouge, Louisiana.  The VA treatment records and records from Our Lady of the Lake Hospital are relevant to determining the current state of the appellant's service-connected scars of the left and right lower extremities, but have not been obtained.  Thus, the Board finds that the case must be remanded to obtain the records.

Additionally, the appellant has contended that his service-connected scars of the left and right lower extremities have worsened.  (Tr. at p. 22)  The appellant's service-connected scars were last evaluated at a VA examination in May 2006, approximately six years ago.  As the appellant has indicated that his scars have worsened and the last VA examination was six years ago, the Board finds that the May 2006 VA examination is not sufficiently contemporaneous for purposes of evaluating the current nature and severity of his service-connected scars of the left and right lower extremities.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Further, where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairmrent of the disability since the previous examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Accordingly, the Board finds that the claim must be remanded for a new VA examination for the purpose of determining the current level of severity of the appellant's service-connected scars of the left and right lower extremities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from March 2005 to present (one year prior to the appellant's increased rating claim).  If no records are available, the claims folder must indicate this fact.

2.  After obtaining any authorization required from the appellant, request records from the appellant's treatment at Our Lady of the Lake Regional Medical Center in Baton Rouge, Louisiana, pertaining to the appellant's bleeding scars.  (See December 2011 Board Hearing Transcript at p. 28)  If no such records are available, the claims folder must indicate this fact.

3.  After any records received have been associated with the claims file, schedule the appellant for an appropriate VA examination to determine the nature and extent of the service-connected scars of the right and left lower extremities, residuals of a chemical burn.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

All pertinent pathology associated with these service-connected disabilities should be noted in the examination report.  In particular, the examiner should annotate the measurements of the scars and should discuss whether the scars are deep (e.g., associated with underlying soft tissue damage) and nonlinear.  

In addition, the examiner should also address the impact of these service-connected scars on the appellant's occupational functioning (regardless of his age).  

A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, readjudicate the issues on appeal of entitlement to a compensable rating for scars of the right lower extremity and scars of the left lower extremity, residuals of a chemical burn.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


